      Case 2:18-cv-01370-RCC Document 46 Filed 05/07/19 Page 1 of 3



 1
 2
 3
 4
 5
 6                     IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Adrienne Outland,                               No. CV-18-01370-PHX-RCC
10                 Plaintiff,                        ORDER
11   v.
12   Arizona Movers and Storage Incorporated,
     et al.,
13
                   Defendants.
14
15         Pending before the Court is Plaintiff Adrienne Outland’s Motion to Amend
16   Judgment (Doc. 40) and Motion for Award of Attorneys’ Fees (Doc. 41).
17   Procedural History
18         Plaintiff filed a Complaint in this matter on May 2, 2018, alleging violations of
19   overtime pay under the Fair Labor Standards Act and Arizona Wage Acts A.R.S. §§ 23-
20   364 and 23-350. (Doc. 1.) Plaintiff attempted service on Hashem Abouzeid on July 26,
21   2018, but the process server was unable to locate Abouzeid despite four attempts at both
22   his business and home addresses. (Doc. 19-1 at 2; Doc. 9 at 2.) Plaintiff requested
23   additional time to serve Arizona Movers and Abouzeid (collectively “Defendants”) on July
24   30, 2018, stating that Abouzeid, the statutory agent of Arizona Movers, was currently out
25   of the country and would not return until August 2018 with no alternatives for service.
26   (Doc. 9.) The Court granted the extension for service. (Doc. 11.) Arizona Movers and
27   Storage Inc. was served through the Arizona Corporation Commission on July 17, 2018.
28   (Doc. 19 at 2.) On September 8, 2018, counsel for Abouzeid and Arizona Movers made an
      Case 2:18-cv-01370-RCC Document 46 Filed 05/07/19 Page 2 of 3



 1   appearance in this matter (Doc. 13), but claimed she could not accept service for
 2   Defendants. (Doc. 20 at 3). The parties moved for an extension of time for service to permit
 3   Abouzeid to return from Egypt. (Doc. 14 at 4.) The Court granted the extension, giving
 4   Plaintiff until November 5, 2018 to serve Arizona Movers, Abouzeid, and Jane Doe
 5   Abouzeid. (Doc. 15.)
 6          On October 24, 2018, after repeated failed attempts to serve, Plaintiff asked this
 7   Court for an additional 60 days for service because Defendants’ counsel had met with
 8   Abouzeid, but would be withdrawing as counsel and had not discussed service with
 9   Abouzeid. (Doc. 20 at 3.) Plaintiff asked the Court to permit alternate service upon counsel
10   because she had not yet withdrawn. (Id. at 4-5.) The Court denied the motion for alternative
11   service but granted a time extension, informing defendant that if she could not serve
12   Defendant before the deadline she could refile for alternative service. (Doc. 21.) Plaintiff
13   was finally able to serve Abouzeid on November 5, 2018. (Doc. 22.)
14          It was not until February 13, 2019 that counsel for Abouzeid filed a motion to
15   withdraw citing irreconcilable differences, a possible bankruptcy for Abouzeid, and the
16   closure of the Arizona Movers business. (Doc. 34.) At a telephonic Status Conference
17   counsel informed the Court that Abouzeid had chosen not to defend the case. (Doc. 35.)
18   The Court granted the motion to withdraw. (Doc. 35.) Neither Arizona Movers nor
19   Abouzeid answered the Complaint.
20          Plaintiff filed application for entry of default against Defendants on November 29,
21   2018. (Docs. 25-26.) The Clerk of Court entered default against Defendants on November
22   30, 2018. (Doc. 27.) On February 5, 2019, Plaintiff filed motion for default judgment. (Doc.
23   32.) The Court granted default judgment on February 28, 2019. (Doc. 37.) On March 1,
24   2019, the Clerk of Court issued default judgment against Defendants. (Doc. 38.)
25          Plaintiff then filed a motion to amend the default judgment, to reflect the amount of
26   unpaid wages of $7,110.00 and damages of $7,110.00 owed to her pursuant to 29 U.S.C. §
27   216(b). In addition, Plaintiff filed a motion for attorney’s fees in the amount of $15,260.00.
28   (Doc. 41 at 8.) Defendants have not responded to the motions.


                                                 -2-
      Case 2:18-cv-01370-RCC Document 46 Filed 05/07/19 Page 3 of 3



 1          When a defendant has appeared in a matter but has failed to respond to a complaint,
 2   he is entitled to notice and a hearing to defend himself as to damages. Fed.R.Civ.P.
 3   55(b)(2), see also City of New York v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 132 (2nd
 4   Cir. 2011). The Court will therefore set a hearing permitting the parties to present evidence
 5   about the amount Plaintiff is entitled to under statute and for attorney’s fees.
 6          Accordingly, IT IS ORDERED setting a hearing to on Plaintiff’s Motion to Amend
 7   Judgment (Doc. 40) and Motion for Attorney’s Fees (Doc. 41) shall be held on Thursday,
 8   May 23, 2019 at 9:45 a.m.
 9          IT IS FURTHER ORDERED the Clerk of Court shall mail a copy of this Order to:
10   Arizona Movers and Storage Inc. & Hashem Abouzeid, 3903 N. 16th Street, Phoenix,
11   Arizona 85016.
12          Dated this 6th day of May, 2019.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -3-
